DETAILED ACTION
Claims 21-29 are pending in this application and claims 1-20 are cancelled.
Oath/Declaration
The applicant’s oath/declaration has been reviewed by the examiner and is found to conform to the requirements prescribed in 37 C.F.R. 1.63.
Priority
This application is a continuation of 15/673025 filed on 08/09/2017 became U.S. Patent 10,790,998; 15/673025 is a continuation of 14/312474 filed on 06/23/2014 became U.S. Patent #9,742,577 and 14/312474 filed on 12/07/2007 became U.S. Patent #8,774,141.
Drawings
The applicant’s drawings submitted are acceptable for examination purposes. 
Information Disclosure Statement
As required by M.P.E.P.  609(C), the applicant’s submissions of the Information Disclosure Statements dated 11/24/2020 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P 609 C(2), a copy of the PTOL-1449 initialed.
Examiner’s Note
The Examiner further reviewed the claims and the Applicant’s Specification in order to determine ways to place this case in better condition for allowance. The Examiner would like to bring two things to the Applicant's attention. First, filing electronic terminal disclaimer over U.S. Patent No. 10,790,998, U.S. Patent No. 8,774,141 and U.S Patent No. 9,742,577. Second, further includes Persistent schedule 460 in the 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21, 24 and 27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 7 of U.S Patent No.10,790,998; claims 1, 5 and 7 of U.S. Patent No. 8,774,141 and claims 1, 7 and 10 of U.S Patent No. 9,742,577. 
The subject matter claimed in the instant application is disclosed in the Patent application and since the patent application and the instant application are claiming common subject matter, as follows: 
Instant Application US Application #: 16/998488  (488’)
US Patent #: 10,790,998 (998’)
US Patent #: 8,774,141 (141’)
21. A user equipment (UE) comprising:
1. A user equipment (UE) comprising:
Claim 7. A user equipment to receive a multicast broadcast single frequency network (MBSFN) traffic content, comprising:
one or more processors configured to cause the UE 

wherein the one or more multicast transport channel (MCH) transmissions include a scheduling portion immediately followed by traffic content of a plurality of multicast traffic channels (MTCHs), and 



wherein the two or more multicast transport channel transmissions each include a plurality of multicast traffic channels and 



the traffic content, wherein the scheduling information includes an allocation of resources related to the traffic content.
a scheduling portion of variable length that includes persistent scheduling information related to multicast broadcast single frequency network traffic content, the two or more multicast transport channel transmissions include at least some of the same multicast broadcast single frequency network traffic content, and the scheduling portion is followed by a data portion.
the processor configured to use the scheduling information in the scheduling portion to receive one or more of the MTCHs; and to receive secondary multicast control scheduling information and at least one multicast traffic channel (MTCH), the secondary multicast control scheduling information including scheduling information for each MTCH that includes persistent services.


Although the conflict claims are not identical, they are not patentably distinct from each other because 488’ discloses the user equipment (UE) comprising: 
		wherein the one or more multicast transport channel (MCH) transmissions include a scheduling portion immediately followed by traffic content of a plurality of multicast traffic channels (MTCHs),
		the traffic content
488’ does not discloses the phrase “the two or more multicast transport channel” and “multicast broadcast single frequency network traffic content” in the instant application. However, it would have been obvious to one or ordinary skill in the art to determined “the one or more multicast transport channel” include “the two or more multicast transport channel; and “the traffic content” include “the broadcast single frequency network traffic content” as described in the instant application. Therefore, they are not patentably distinct from each other.
The present invention is broaden claim of the parent and continuation patents as discourse in the U.S. Patent No. 10,790,998; U.S. Patent No. 8,774,141 and U.S Patent No. 9,742,577. Therefore, claims not patentably distinct from each other.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 21-29 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Tenny (US 2009/0046617 A1).
Regarding claim 21, Tenny teaches a user equipment (UE) comprising:
one or more processors configured to cause the UE to: 
receive one or more multicast transport channel (MCH) transmissions during a scheduling period of variable length (UE receiving scheduling information for broadcast 
wherein the one or more multicast transport channel (MCH) transmissions include a scheduling portion immediately followed by traffic content of a plurality of multicast traffic channels (MTCHs) (MSCH 612 portion following by services 616 see Tenny: Fig.6 and Fig.7; ¶0056]), and 
the scheduling portion in the one or more multicast transport channel (MCH) transmissions has a variable length and contains scheduling information related to the traffic content, wherein the scheduling information includes an allocation of resources related to the traffic content (E-MBMS contains the MSCH that includes N subframes (ex. See Fig.5 Subframe 1-4) of each scheduling period followed by a data portion (subframe 4 to 16 and etc…) that contain scheduling MBMS services; the value of “N” subframes are configurable value (see ¶0055]); multi-cell mode used for MBSFN transmission allow a UE to combine signals received from multiple cell  see Tenny: Fig.5; ¶[0055]; ¶[0057-0058]; Figs.6-7; ¶0047]).  
Regarding claim 22, Tenny taught the user equipment of claim 21 as described hereinabove. Tenny further teaches wherein the traffic content comprises multicast broadcast single frequency network (MBSFN) traffic content (The multi-cell mode may be used for E-MBMS multicast/broadcast single frequency network (MBSFN) 
Regarding claim 23, Tenny taught the user equipment of claim 21 as described hereinabove. Tenny further teaches wherein the one or more processors are configured to cause the UE to use the scheduling information to receive one or more multicast traffic channel (MTCH) transmissions (MSCH provide scheduling information for MTCH transmissions 616 and 618 “MSCH transmission 612 may provide scheduling information (e.g., control information such as resource block assignments and/or other parameters) for an MCCH transmission 614 and MTCH transmissions 616 and 618 for E-MBMS service 1” see Tenny: Fig.6; ¶[0065]).
Regarding claims 24-26, they are rejected for the same reason as claims 21-23 as set forth hereinabove. Regarding claims 24-26, they discloses a method implemented by a user equipment of claim 21.
Regarding claims 27-29, they are rejected for the same reason as claims 21-23 as set forth hereinabove. Regarding claims 27-29, they discloses a memory resource couple to one or more processor the method implemented by a user equipment of claim 21.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUANG W LI whose telephone number is (571)270-1897.  The examiner can normally be reached on Monday - Thursday 7AM-5PMET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571) 272-3905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GUANG W. LI
Primary Examiner
Art Unit 2478


November 20, 2021
/GUANG W LI/Primary Examiner, Art Unit 2478